Land, J.
The plaintiff placed in the hands of the defendant, an attorney-at-*462law, two promissory notes, each for the sum of f785, and bearing interest, for collection.
The defendant was soon afterwards elected Judge of the District Oourt, and thereby became incompetent to act any longer for the plaintiff; and he placed the notes for collection in the hands of Nelson S. Scott, who was at the timo a practicing attorney-at-law, ill the same judicial district.
The attorney employed by the defendant, instead of prosecuting suit on the notes to judgment, against the maker and his sureties, agreed to receive, and did receive from the maker, other notes in the place of them; and on the notes thus received suit was instituted, and judgment recovered in the name of the plaintiff, for more than the amount of the notes placed in the hands of defendant for collection. And on the judgment thus rendered in his name, the plaintiff has received nearly the whole amount of the notes entrusted to defendant.
Under these circumstances, which constitute a ratification of the acts of Scott, the defendant is not liable.
The facts above stated sufficiently appear, independently of the testimony of Scott, and it is, therefore, unnecessary to pass upon the plaintiff’s bill of exception to the introduction of his evidence.
It is. therefore, ordered, adjudged and decreed, that the judgment of the lower court be affirmed, with costs.